993 F.2d 1547
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stephen A. RICHMOND-BEY, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 92-3620.
United States Court of Appeals, Sixth Circuit.
May 11, 1993.

S.D.Ohio, No. 91-00503, Rice, J.

S.D.Ohio

1
DISMISSED.


2
This is a habeas corpus case in which the petitioner, Stephen A. Richmond-Bey, sought release from detention pending a parole revocation hearing.   The district court denied the writ, and the petitioner appealed.


3
On March 11, 1993, while his appeal was pending, the petitioner was released on reparole.   The appeal is therefore DISMISSED as moot.   See  North Carolina v. Rice, 404 U.S. 244 (1971).